Citation Nr: 0911546	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  04-25 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain with degenerative changes. 

2.  Entitlement to an increased rating for multiple joint 
arthritis, currently evaluated as 40 percent disabling.

3.  Entitlement to a compensable rating for swelling of the 
hands, currently diagnosed as tendonitis.

4.  Entitlement to a compensable rating for swelling of the 
right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1968.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.  

The Veteran is currently in receipt of a protected 40 percent 
rating for multiple joint degenerative joint disease, to 
include the left ankle.  The original grant of service 
connection in May 1969 was based on arthritis of both 
shoulders and the left knee, each rated 10 percent disabling.  
A June 1976 rating decision added the left ankle to the list 
of affected joints and increased the combined evaluation to 
40 percent.  

The Veteran's October 2003 notice of disagreement included a 
claim for entitlement to a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU).  This claim has not been adjudicated and 
is referred to the RO for the appropriate action.  

In addition, the Veteran has submitted medical evidence, 
including a June 2008 letter from his VA psychiatrist, 
indicating that he has been diagnosed with post traumatic 
stress disorder (PTSD).  It appears the Veteran intends to 
initiate a claim for entitlement to service connection for 
PTSD, therefore, this potential claim is also referred to the 
RO for the appropriate action.  

The issue of entitlement to a compensable rating for 
lumbosacral strain with degenerative joint disease, multiple 
joint arthritis, and right ankle swelling are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left hand disability is manifested by 
swelling, weakness of grip, pain, and a metallic body in the 
left second digit; there is no limitation of motion of the 
thumb or fingers. 

2.  The Veteran's right hand disability is manifested by 
swelling, weakness of grip, and limitation of motion of the 
fingers to within 1 centimeter (cm) of the transverse crease; 
there is no limitation of motion of the thumb.


CONCLUSIONS OF LAW

1.  The schedular criteria for a separate 10 percent rating, 
but not higher, for swelling of the left hand, currently 
diagnosed as tendonitis, is warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5024, 5228-5230 (2008).

2.  The schedular criteria for a separate 10 percent rating, 
but not higher, for swelling of the right hand, currently 
diagnosed as tendonitis, is warranted.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5024, 5228-5230.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in March 2007, subsequent to the initial 
adjudication of the claims, the RO notified the Veteran of 
the evidence needed to substantiate his claims for increased 
ratings.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the March 2007 letter.  

The Court has held that, at a minimum, adequate VCAA notice 
in increased rating cases requires: (1) that VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

The March 2007 letter told the Veteran that to substantiate 
the claims; he should submit evidence showing that the 
disability had worsened.  In addition, the veteran has been 
specifically notified by the March 2007 Dingess notification 
that evidence demonstrating the effect his disabilities have 
had on his employment would aid in substantiating his claims.   

While the Veteran has not been notified that evidence 
demonstrating the effect of his disabilities on his daily 
life would aid in substantiating his claims, the Board does 
not find any procedural defect constitutes prejudicial error 
in this case.  Any notice error will be presumed prejudicial 
unless VA can show that the error did not affect the 
essential fairness of the adjudication and persuade the Court 
that the purpose of the notice was not frustrated, for 
example by demonstrating "(1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders v. Nicholson, 487 
F.3d 881, 888-9 (Fed. Cir. 2007), George-Harvey v. Nicholson, 
21 Vet. App. 334, 339 (2007)  

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect.  See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984).  Such an 
error affects the essential fairness of the adjudication.  
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing a 
claimant's meaningful participation in the adjudication of 
the claim, then it is not prejudicial.  McDonough, supra; 
Overton v. Nicholson, 20 Vet. App. 427, 435-7 (2006).

The lack of notice regarding the effect of the Veteran's 
disabilities on his daily life does not constitute 
prejudicial error in this case because of evidence of actual 
knowledge on the part of the Veteran and other documentation 
in the claims file reflecting such notification that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim(s).  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The Court in 
Vazquez-Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.  Vazquez-Flore, 
22 Vet. App. 37 at 48, citing Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007).  

The Veteran has provided statements reporting the impact of 
his disabilities on daily life, and statements from his 
family members also reporting these impacts.  In addition, 
during his VA examinations, the Veteran reported the impact 
of his disabilities on his daily activities including their 
impact on his ability to stand and walk.  

Similarly, the Board notes that the diagnostic codes used to 
rate the Veteran's disabilities contain specific criteria and 
test results.  While the Veteran has not received specific 
Vazquez-Flores notice of these diagnostic codes, the 
statements submitted by the veteran and his family members 
during the appeals period indicate an understanding of the 
specific measurements and test results used to determine 
whether his disabilities have worsened.  In addition, in 
October 2003 and October 2008 the Veteran made specific 
references to the diagnostic criteria and regulations 
pertaining to his disabilities on appeal and extraschedular 
ratings.  The record therefore reflects actual knowledge of 
the evidence necessary to substantiate the Veteran's claims, 
namely evidence showing that his disabilities have gotten 
worse.

As the Veteran manifested actual knowledge of the relevance 
of evidence showing the effect of his disabilities on his 
daily life and of the criteria used to evaluate his 
orthopedic disabilities, there was no prejudice from the 
absence of complete notice on the first and third elements of 
Vazquez-Flores notice.

Additionally, the March 2007 notice letter provided notice on 
the fourth element of Vazquez-Flores notice by providing 
examples of evidence the Veteran could submit or ask VA to 
assist in obtaining.


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided proper VA examinations in July 2002 
and May 2007.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.



I.  General Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

IV.  Swelling of the Hands

Legal Criteria

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

A noncompensable rating is warranted when there is limitation 
of motion of the thumb demonstrated by a gap of less than one 
inch (2.5 cm.) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.  38 C.F.R. § 
4.71a, Diagnostic Code 5228.

A 10 percent evaluation is warranted for limitation of motion 
of the thumb with a gap of one to two inches (2.5 to 5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, and a maximum 20 percent 
evaluation is warranted for limitation of motion of the thumb 
with a gap of more than two inches (5.1 cm.) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  Id.

Under Diagnostic Code 5229, when there is limitation of 
motion of the index or long finger of the minor hand, a 
noncompensable rating is warranted with a gap of less than 
one inch (2.5 cm.) between the fingertip and the proximal 
transverse crease of the palm.  A 10 percent evaluation is 
warranted where the evidence shows a gap of one inch (2.5 cm) 
or more between the fingertip and the proximal transverse 
crease of the palm, with finger flexed to the extent 
possible, or; with extension limited by more than 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5229.

Diagnostic Code 5230 provides for a noncompensable evaluation 
for any limitation of motion of the ring or little finger.  
38 C.F.R. § 4.71a, Diagnostic Code 5230.

Factual Background

Service connection for swelling of all the interphalangeal 
joints of the hands was granted in a May 1969 rating 
decision.  An initial noncompensable rating was assigned, 
effective October 9, 1968.  The current claim for an 
increased rating was received in March 2002.

As noted above, the Board has determined that separate 
ratings are warranted for each of the Veteran's hand and will 
proceed accordingly.  

The Veteran was provided a VA examination in July 2002 in 
response to his increased rating claim.  He reported that his 
hands were not really a problem since he moved to South 
Carolina, except when he ate certain foods that caused his 
knuckles to swell.  He had no specific job or activity 
restrictions.  The Veteran was noted to be left hand 
dominant.  Examination of the hands showed no swelling, 
erythema, crepitus, or warmth of any joint.  Strength was 
full in the wrists and fingers, including intrinsic and grip 
strength.  Flexion of both hands at the second through fifth 
metacarpophalangeal was 0 to 90 degrees.  Flexion of the 
proximal interphalangeal of all eight fingers was from 0 to 
100 degrees and flexion of the distal interphalangeal of all 
eight fingers was from 0 to 80 degrees.  The Veteran was able 
to fully oppose his thumbs to the other four fingers of the 
hand.  X-rays showed a foreign body within the second ray of 
the left digit adjacent to the base of the proximal phalanx.  
The diagnosis was a history of bilateral hand sprains.  

During a March 2007 examination with his private physician, 
the Veteran reported that he had experienced pains in his 
hands in the past that had since cleared.  Upon examination, 
there was no swelling in the joints of the hands.  

The Veteran's most recent VA examination was conducted in May 
2007.  He reported occasional swelling and stiffness once or 
twice a month, worse in the right hand.  He complained of 
decreased grip strength and was unable to lift even a piece 
of paper when the pain was bad.  He had limited ability to 
use hand tools, and limited grip strength.  The Veteran 
reported that he was ambidextrous.  Examination of the hands 
showed full grip strength, with no tenderness or swelling.  
The Veteran was able to oppose his thumbs to his fingers, and 
bring the right fingers to 1 cm of the transverse crease.  On 
the left hand, his fingers were able to reach the transverse 
crease.  X-rays showed a metallic body in the left second 
digit, but were otherwise normal.  The diagnosis was left and 
right tendonitis with metallic foreign body in the left hand.  

The Veteran was seen by a private chiropractor in October 
2008, and reported experiencing swelling of the hands that 
had affected his occupation as the owner of an automobile 
collision service company.  He was unable to grip tools in 
his hands and could not engage in any activities that 
required lifting, pulling, pushing, twisting, bending, or 
standing for long periods of time.  Examination of the hands 
showed weakness of the bilateral grip, predominantly on the 
right, and some swelling of the interphalangeal joints.  The 
Veteran experienced pain of all joints when applying digital 
pressure, including pain in his bilateral wrists upon 
flexion, extension, inversion, and eversion.  

Analysis

The Veteran has been found to experience swelling of the 
joints of the hand and weakness of grip.  In addition, he has 
reported that during flare-ups of pain and swelling, he is 
unable to lift even a sheet of paper.  Therefore, the Board 
has determined that the Veteran's swelling of the hands 
should be evaluated by analogy to tenosynovitis.  
Tenosynovitis is rated on limitation of motion of the 
affected parts, as degenerative arthritis.  38 C.F.R. § 
4.71a, Code 5024.  

Review of the medical evidence of record establishes that the 
Veteran has been found to have noncompensable limitation of 
motion of the fingers of the right hand.  
During the May 2007 VA examination, he was able to bring the 
second through fifth fingers to within 1 cm of the transverse 
crease.  Limitation of motion of the thumb was not noted; the 
Veteran was able to oppose his thumb to all his fingers.  

It is clear that there is not a gap of one inch (2.5 cm) or 
more between the right fingertips and the proximal transverse 
crease of the right palm, nor is extension of the fingers 
limited by more than 30 degrees.  Accordingly, a compensable 
rating is not warranted under Diagnostic Codes 5228-5230 
pertaining to limitation of motion of the fingers and thumb.  

Diagnostic Code 5003 pertaining to degenerative arthritis 
provides for a 10 percent rating for each group of minor 
joints affected by limitation of motion when such limitation 
is noncompensable.  Therefore, a 10 percent rating is 
warranted for the Veteran's swelling of the right hand based 
on noncompensable limitation of motion of the fingers.

Turning to the Veteran's left hand, although the medical 
record is negative for evidence of limitation of motion, the 
Veteran's consistent complaints of swelling, loss of grip, 
and the X-ray evidence of a metallic body in his left second 
digit,  demonstrate that the disability most nearly 
approximates noncompensable limitation of motion when all 
functional factors are considered.  38 C.F.R. §§ 4.40, 4.45, 
4.59.  Therefore, a 10 percent rating is also warranted for 
swelling of the left hand under Diagnostic Code 5003.

V.  Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2008).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The veteran's hand disabilities are manifested by pain, 
limitation of motion, swelling, and weakness.  These 
manifestations are contemplated in the rating criteria.  The 
rating criteria are therefore adequate to evaluate the 
veteran's disabilities.  Referral for consideration of 
extraschedular rating is, thus, not warranted.


ORDER

Entitlement to a separate 10 percent rating for swelling of 
the left hand, currently diagnosed as tendonitis, is granted.

Entitlement to a separate 10 percent rating for swelling of 
the right hand, currently diagnosed as tendonitis, is 
granted.  


REMAND

Following the Board's last remand, the Veteran was afforded a 
VA examination in May 2007.  In October 2008, the Veteran 
submitted a statement from his chiropractor, in which the 
chiropractor reported that the Veteran's disabilities were 
deteriorating and specifically reported findings that were 
worse than those documented on the VA examination.  For 
instance, the chiropractor reported neurologic symptoms 
associated with the Veteran's back disability, while the VA 
examination had shown no such findings.  The chiropractor 
also reported that there was no motion in the left ankle, 
while the VA examination had shown plantar and dorsiflexion 
from 0 to 15 degrees.
The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Neither the VA examination nor the chiropractor's report 
contains any information regarding the degenerative joint 
disease of the shoulders.

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).   In Stegall the Court held that "where... the remand 
orders of the Board... are not complied with, the Board 
itself errs in failing to insure compliance."  Id.

In its February 2007 remand, the Board ordered that the 
Veteran should be afforded a VA examination to determine the 
current severity of his disabilities on appeal, including his 
right ankle disability.  The Veteran underwent a VA 
orthopedic examination in May 2007; unfortunately, the right 
ankle was not examined or discussed by the examiner.  

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should schedule the 
Veteran for a VA examination to determine 
the current severity of the service 
connected degenerative joint disease of 
multiple joints, involving the shoulders, 
left ankle and knee; lumbosacral strain 
with degenerative changes, and right ankle 
disability.  The examiner should review 
the claims folder and note such review in 
the examination report or in an addendum.  

The examiner should report the ranges of 
motion for all affected joints in degrees 
as well as any additional limitation that 
is attributable to functional factors such 
as weakened movement, excess fatigability, 
incoordination, flareups, or pain.  

If there is ankylosis of either ankle, the 
examiner should note whether the ankylosis 
occurs in plantar flexion between 30 and 
40 degrees, in dorsiflexion between 0 and 
10 degrees, in plantar flexion at more 
than 40 degrees, or in dorsiflexion at 
more than 10 degrees or with abduction, 
adduction, inversion or eversion 
deformity.

The examiner should also express an 
opinion as to the severity of any 
limitation of motion and as to the overall 
severity of the ankle disability (mild, 
moderate, or severe).

The examiner should also describe any 
neurologic impairment attributable to the 
lumbar spine disability.

2.  Then, the RO or the AMC should 
readjudicate the claim.  If the benefit 
sought on appeal is not granted, it should 
issue a supplemental statement of the case, 
before the case is returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


